Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
	  Applicant's submission filed on 11/16/2021 has been entered. Claim(s) 1-20 is/are pending in the application.
Claim Objections
Claim 14-20 are objected to because of the following informalities:  These claim numbers seem to be autocompleted and are one claim off. Examiner will go by the previous claim numbers.  Appropriate correction is required.

Allowable Subject Matter
Claims 5-7, 12-14, 19-20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-4, 8-11, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitis (U.S. Patent App Pub 20160198322) in view of Qui (U.S. Patent App Pub 20160212725) further in view of Uenoyama (U.S. Patent App Pub 20040064517).

	Regarding claim 1,
Pitis teaches a method of data transfer from a mobile device to a wearable device, the method comprising, at the mobile device: (See paragraphs 55-57, Pitis teaches transfer phone to wearable device)
wherein the wearable device is paired with the mobile device; (See paragraphs 55, 56, figures 7-8 Pitis teaches  a mobile phone paired to a watch)
identifying a trigger for sending updated application information to the wearable device; (See paragraphs 55-57, Pitis teaches “To be able to correlate the motion of the smartwatch with the motion of the smartphone, smartwatch 12 may send a data request 72 to smartphone 14, to request motion data.”;  trigger is the smartwatch sending data request to the smartphone.)
receiving the identified trigger; (See paragraphs 55-57, Pitis teaches “To be able to correlate the motion of the smartwatch with the motion of the smartphone, smartwatch 12 may send a data request 72 to smartphone 14, to request motion data.”;  trigger is the smartwatch sending data request to the smartphone which receives the data)
responsive to the identified trigger, obtaining new application data; (See paragraphs 55-57, Pitis teaches “In response, smartphone 14 may transmit phone accelerometer data 74 to smartwatch 12, together with a location indicator 76 indicative of the current physical location of smartphone 14. Location indicator 76 may include, for instance, a set of coordinates determined by geolocation device 34 (FIG. 2).”;  smartphone obtains accelerometer and location data.)
determining a current state of the wearable device; (See paragraphs 56-58, 66 Pitis teaches “Next, in a sequence 264-266, signal-processing module 57 (FIG. 6) may process watch and phone accelerometer data to determine watch and phone motion indicators, respectively. Such motion indicators may include, among others, an indicator indicative of whether the motion is periodic, an indicator indicative of a degree of synchronization between the motion of smartphone 14 and smartwatch 12, and a frequency representation (e.g., power spectrum) of the watch and/or phone accelerometer data”; location state of the watch is determined)
responsive to determining to send the new application data, sending the new application data to the wearable device.(See paragraphs 56-58, 72, Pitis teaches “In a step 272 (FIG. 13-A), smartphone 14 may transmit context indicator 70 to smartwatch 12. In some embodiments, in a further step 276, smartphone 14 may perform a context-specific action. Such actions may include, for instance, modifying the display and/or other functionality of smartphone 14 in response to detecting a specific user activity context. In one such example, in response to determining that the user is in a meeting, smartphone 14 may automatically set the ringer volume to low, or to mute. In another example, smartphone 14 may turn off notifications (e.g., from email or other messaging applications) during certain time intervals, to allow the user to concentrate on work.”; sending the context indicator data back to the watch)
	Pitis does not explicitly teach but Qui teaches receiving refresh preferences for updating application information intended for a particular accessory application of the wearable device, (See paragraphs 46-47, “Qui teaches  “As yet another illustrative example, phone 605 may automatically go through the capability exchange with the wearable devices, but the user may also be able to manually enter preferences that can override information determined by phone 605 in the capability exchange process. When a service, such as an email service, a music streaming service, a video streaming service, a messaging service, a telephone service, a calendar service, and the like, that is a part of the cloud may synchronize with phone 605, phone 205 may analyze the notification and select which of the wearable devices based on the notification (e.g., notification type) and information determined during the capability exchange and potentially any user entered information, and send a notification to the selected wearable device through the secure session and the application layer connection with the selected wearable device.” A users preferences can be refreshed at the phone for determine what to send to the wearable device.)
(See paragraphs 46-47, “Qui teaches “When a service, such as an email service, a music streaming service, a video streaming service, a messaging service, a telephone service, a calendar service, and the like, that is a part of the cloud may synchronize with phone 605, phone 205 may analyze the notification and select which of the wearable devices based on the notification (e.g., notification type) and information determined during the capability exchange and potentially any user entered information, and send a notification to the selected wearable device through the secure session and the application layer connection with the selected wearable device.” Determining by a app on the phone which synchs with the watch according to the user preferences the state/capability of the device whether to send the information to one of different wearable devices. So if it does not sent it to wearable device 1 but to wearable device 2 it is determining whether to send the data. The  )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Qui with Pitis because both deal with synching a mobile phone info with a wearable device. The advantage of incorporating the above limitation(s) of Qui into Pitis is that Qui the method enables establishing the application layer connection over a secure session, thus (See paragraphs [0004] - [0006], Qui)
Pitis and Qui do not explicitly teach but Uenoyama teaches whether to send the new application data to an accessory application of the client device according to the a number of updates of the application information that have been sent to the client device within a predetermined period of time.(See paragraph 4-5, 59, figures 2-3, Uenoyama teaches the apparatus 10 provides an update history of the address book to server 30 (3) , and server 30 compares the address book data stored in server 30 with the address book data of terminal apparatus 10, reports the update content to terminal apparatus 10; the number of updates are checked against the server records in order to determine what or if to synchronize with the client, the wearable device is explicitly taught as being a client in the Above Pitis and/or Qui reference)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Uenoyama with Pitis and Qui because both deal with synching devices. The advantage of incorporating the above limitation(s) of Uenoyama into Pitis and Qui is that Uenoyama enables processing all synchronization messages without destruction to the message, even when several synchronization messages are received, therefore making the overall system more robust and efficient. (See paragraphs [0002] - [0004], Uenoyama)

	Regarding claim 2,
(See paragraphs 60-61, Pitis teaches a periodic triggering event on the mobile device)

	Regarding claim 3,
Pitis, Qui, and Uenoyama teach the method of claim 1, further comprising: receiving a push message from a server when new data is generated, the push message containing the new data and acting as the trigger; (See paragraphs 52, 53, 74, Pitis a push message from the server with the trigger to send data to the watch)
launching a companion application to the particular accessory application of the wearable device; and processing the new data to send to the wearable device.(See paragraphs 53, 74, Pitis  teaches launching an application to process new data to be sent to the watch)

	Regarding claim 4,
Pitis, Qui, and Uenoyama teach the method of claim 1, wherein the trigger is an end of a period for a sports event.  (See paragraphs 58, 62, 78, Pitis teaches a trigger when events ends) 
*Examiner’s note: A portion of this claim (“sports event”) is and intended use limitation as related to the end of a period.

Claims 8-11 list all the same elements of claims 1-4, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-4 applies equally as well to claims 8-11.  Furthermore with regards to the limitation of A mobile device, comprising: a processor; and a memory coupled to the processor, the memory storing instructions, which when executed by the processor, cause the mobile device to perform operations including(See paragraphs 5-6, 34, Pitis)

Claims 15-18 list all the same elements of claims 1-4, but in medium form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-4 applies equally as well to claims 15-18.  Furthermore with regards to the limitation of A non-transitory computer-readable medium storing a plurality of instructions that, when executed by one or more processors of a mobile device, cause the one or more processors to perform operations comprising: (See paragraphs7-8, Pitis)

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 

2. Williams (U.S. Patent App Pub 20140039804) teaches a communications module is used to establish a session with the health or fitness monitoring device. The data is retrieved from the health or fitness monitoring device during the session. The data is stored or displayed on the mobile device and uploading the data to a predetermined network location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444